PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/040,040
Filing Date: 10 Feb 2016
Appellant(s): Bowman et al.



__________________
Matthew W. Adams
(Reg. No. 43,459)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/6/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12/9/2020 from which the appeal is taken have been modified by the Appeal Brief Conference dated 10/13/2021.  A list of rejections 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. 101 rejection of claims 1-26 have been withdrawn, after further consideration the claim provides enough structure to be a particular machine or manufacture that is integral to the claim and thus does not qualify to be rejected under 35 U.S.C. 101.
(2) Response to Argument
In response to appellant’s arguments filed 7/6/2021, have been fully considered but are not persuasive for the following reasons: 
Regarding claims 1 and 14, Appellant argues the prior art of Devries (U.S. Pat. 5,868,133) fails to disclose “an analyzer adapted to receive the speed signal and estimate a parameter representative of the flow of breathable gas , the parameter determined by inputting the speed signal into a function selected from a plurality of predetermined functions”. 
Appellant states the prior art of Devires describes two different ways to “obtain precise flow and pressure data at various turbine speeds for individual compressor 30, and to provide such characterization data to the controller 12 to enable the controller 12 to adjust for individual variations in the pressure and/or flow created by the particular compressor 20 in use.” Appellant states this is not equivalent to determining a parameters representative of a flow of breathable gas by inputting the speed signal into a function selected from a plurality of predetermined functions as disclosed within claim 1. 
However, as seen in Devires column 18, lines 32-67 and Col. 19 lines 1-4 and Fig. 12 and specifically, Col. 18 lines 50-59 discloses a first way to generate a prescribed inspiratory pressure and/or flow rate and/or volume. The first way being, generating discrete flow rate, speed and pressure measurements for each compressor, and providing them to a table of discrete flow rate, speed, and pressure values to the ventilator controller. The controller correspondingly programmed to perform the 
Further, Col. 18 lines 59-67 and Col. 19 lines 1-4 discloses generating a series of flow, speed and pressure data points over a range of normal operating rotor speeds and to derive unique speed, vs. flow vs. pressure equation to characterize each compressor. Each characterization equation is programmed into the controller and the controller utilizes the equation to compute precise, instantaneous speed, flow rate and pressure control signals for controlling each compressor. Fig. 12 shows a Flow vs. Pressure vs. Speed graph, in which each data point on the graph is considered a predetermined function for estimating a parameter representative of the flow of breathable gas (i.e. pressure). The controller will receive a particular speed and pressure of the compressor this will in turn result in the specific flow data point that corresponds to said speed and pressure of the compressor.
Appellant argues the table of Devires does not allow for different characteristics associated with the rotational speed of the fan to be used as inputs nor does the table change based on different characteristics. However, this is not required by the claim, what is required by the claims is “each of the plurality of predetermined functions corresponds to one of a plurality of characteristics associated with the rotational speed of the fan.” Devires discloses in Col. 18 lines 32-67, using pressure and flow as characteristics which as associated with the speed of the fan. 
Regarding claim 4, Appellant argues the prior art of Devires fails to disclose a characteristic of the plurality of characteristics comprises a baseline speed of the fan. However, as seen in Col. 20 lines 35-40 disclose “the controller will signal the compressor motor to stop or decelerate to a baseline level, thereby cycling the ventilator in to the expiratory phase.” Thus, the device of Devires does disclose a baseline speed of the fan during inhalation and exhalation and adjusting the speed of the fan to account for said inhalation and exhalation. 
Regarding claim 8 and 18, Appellant argues the prior art of Devires fails to disclose a characteristic of the plurality of characteristics comprises a rotational speed of the fan indicative of 
Regarding claim 9, Appellant argues the prior art of Devires fails to disclose a characteristic of the plurality of characteristics comprises a detected increase or decrease in the rotational speed of the fan. However, as seen in Col. 18 lines 32-45 disclose controlling the timing of acceleration, deceleration and the rotational speed of the rotor to generate a prescribed inspiratory pressure, flow rate and volume
Regarding claim 10 and 19, Appellant argues the prior art of Devires fails to disclose a characteristic of the plurality of characteristics comprises a detected rate of increase or detected rate of decrease in the rotational speed of the fan.  However, as seen in Col. 18 lines 32-45 disclose controlling the timing of acceleration, deceleration and the rotational speed of the rotor to generate a prescribed inspiratory pressure, flow rate and volume, further acceleration is known as the rate of change and thus the rotor speed is adjusted based on a detected rate of increase or decrease).
Regarding claim 20, Appellant argues the prior art of Devires fails to disclose determining the first or second characteristic of the speed signal comprises determining an average or baseline speed of the fan during a previous period of time. However, Devires is not used to disclose this limitation. Makinson (U.S. PG Pub. 2004/0016430) is used and thus appellant’s arguments regarding this claim are moot.
Appellant’s arguments regarding claims 1-26 are not persuasive for the reasons above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/15/2021

Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.